46 F.3d 1127
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Josephine L. BROUGHTON-JONES, a/k/a Josie Broughton,Defendant-Appellant.
No. 94-5539.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 19, 1995.Decided Feb. 9, 1995.

Benjamin C. Duster, Chicago, IL, Thomas D. Broadwater, Sr., Columbia, SC, for appellant.
J. Preston Strom, Jr., U.S. Atty., Terry L. Wooten, Asst. U.S. Atty., Columbia, SC, for appellee.
Before WILKINS and MICHAEL, Circuit Judges, and SPROUSE, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Josephine L. Broughton-Jones pled guilty to one count of perjury, 18 U.S.C. Sec. 1623(a) (1988), and was sentenced to a term of six months imprisonment.  The district court's judgment and commitment order was entered on June 20, 1994.  Broughton-Jones filed a notice of appeal on July 13, 1994, after the ten-day appeal period had expired.  She did not request an extension of time to file her notice of appeal, or make a showing of excusable neglect, and the district court did not grant an extension.


2
In criminal cases, a defendant must file his notice of appeal within ten days of the entry of judgment.  Fed. R.App. P. 4(b).  With or without a motion, the district court may grant an extension of time to file of up to thirty days upon a showing of excusable neglect.  See United States v. Reyes, 759 F.2d 351, 353 (4th Cir.), cert. denied, 474 U.S. 857 (1985);  United States v. Schuchardt, 685 F.2d 901, 902 (4th Cir.1982).  If a defendant files his notice of appeal outside the ten-day extension period, but within the thirty-day extension period, the district court must make a factual finding as to whether excusable neglect warrants an extension of the ten-day appeal period.  Reyes, 759 F.2d at 353.


3
In this case, Broughton-Jones noted her appeal outside the ten-day appeal period, but within the thirty-day extension period applicable upon a showing of excusable neglect.  Therefore, we remand this case to the district court to allow Broughton-Jones thirty days within which to request, upon a showing of excusable neglect, an extension of the appeal period.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


4
REMANDED.